


EXHIBIT 10.17

 

COPART, INC.

 

AMENDMENT TO STOCK OPTION AGREEMENTS

 

This Amendment (the “Amendment”) to the Stock Option Agreements (collectively,
the “Agreements”) of Willis J. Johnson (“Optionee”) is entered into by and
between Optionee and Copart, Inc. (the “Company”).

 

WHEREAS, pursuant to the Agreements, the Company granted Optionee the stock
options listed on Exhibit A attached hereto (the “Options”), under the Company’s
1992 Stock Option Plan and 2001 Stock Option Plan  (together, the “Plans”) to
purchase shares of the Company’s common stock;

 

WHEREAS, the Company and Optionee desire to amend the Agreements to permit
payment of the exercise price of the Options by net exercise and payment of the
tax withholding obligations by net issuance; and

 

WHEREAS, on June 9, 2010, the Compensation Committee of the Company’s Board of
Directors approved amendments to the Agreements to permit Optionee to exercise
his Options by net exercise and payment of the tax withholding obligations by
net issuance.

 

NOW, THEREFORE, Optionee and the Company agree that the Agreements shall be, and
hereby are, amended as follows:

 

1.             Net Exercise and Net Issuance.  Section 5 of the Stock Option
Agreement dated June 6, 2001 and Section C of Part II of the Stock Option
Agreements dated October 21, 2002 and August 19, 2003 are hereby amended to add
the following to the end thereof:

 

“In addition to the foregoing methods, Optionee may also exercise the Option, by
a net exercise arrangement pursuant to which the Company will reduce the number
of Shares issued upon exercise by the minimum number of Shares with a Fair
Market Value sufficient to pay the aggregate exercise price of the exercised
Shares and the tax withholding obligations (if any) of the exercised Shares
sufficient to pay the minimum tax withholding obligations in connection with the
Option.  Such net exercise and net issuance may be pursuant to such procedures
as the Administrator may specify from time to time so as not to result in any
adverse accounting consequences to the Company.”

 

2.             Acknowledgement.  Optionee acknowledges and agrees that this
Amendment will disqualify any Option that currently qualifies as an incentive
stock option under Section 422 of the Internal Revenue Code of 1986, as amended
and will result in any such Option becoming a nonstatutory stock option.

 

3.             Full Force and Effect.  To the extent not expressly amended
hereby, the Agreements shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

4.             Counterparts.  This Amendment may be executed in counterparts,
all of which together shall constitute one instrument, and each of which may be
executed by less than all of the parties to this Amendment.

 

5.             Governing Law.  This Amendment will be governed by the laws of
the State of California (with the exception of its conflict of laws provisions).

 

6.             Entire Agreement.  This Amendment, together with the Agreements
(to the extent not amended hereby), and the Plans represent the entire agreement
of the parties and shall supersede any and all previous contracts, arrangements
or understandings between the parties with respect to the Options.

 

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth below.

 

 

OPTIONEE

 

COPART, INC.

 

 

 

 

 

 

/s/ Willis J. Johnson

 

/s/ Paul A. Styer

Signature

 

Signature

 

 

 

 

 

 

Willis J. Johnson

 

Paul A. Styer

Print Name

 

Print Name

 

 

 

 

 

 

June 10, 2010

 

Secretary

Date

 

Print Title

 

 

 

 

 

 

 

 

June 10, 2010

 

 

Date

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Grant Date

 

Plan

 

Number of Shares
Granted

 

Exercise Price
Per Share

June 6, 2001

 

1992 Stock Option Plan

 

100,000
(150,000 post-split)

 

$25.40
($16.93 post-split)

October 21, 2002

 

2001 Stock Option Plan

 

100,000

 

$10.99

August 19, 2003

 

2001 Stock Option Plan

 

100,000

 

$8.80

 

--------------------------------------------------------------------------------
